Citation Nr: 0608239	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-27 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hand.

2.  Entitlement to service connection for chronic headaches

3.  Entitlement to service connection for emphysema secondary 
to pneumonia.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for a right foot 
disorder.

7.  Entitlement to service connection for a left foot 
disorder.

8.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

9.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1958 to May 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March 2003 and 
September 2004 by the Muskogee, Oklahoma, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
October 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

Although the issues of entitlement to service connection 
degenerative joint disease of the cervical spine and 
fibromyalgia were not certified for appellate review, the 
Board finds the September 2005 correspondence of the 
veteran's service representative timely to perfect the 
appeal.  There is no evidence, however, of any request for an 
additional Board hearing as to these matters.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A 
review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claims and of which parties were expected to provide such 
evidence including by correspondence dated in February 2003 
and August 2004.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2005).  For records in the custody of a Federal department 
or agency, VA must make as many requests as are necessary to 
obtain any relevant records, unless further efforts would be 
futile; however, the claimant must cooperate fully and, if 
requested, must provide enough information to identify and 
locate any existing records.  38 C.F.R. § 3.159(c).

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran asserts service connection is 
warranted for the claimed disorders including because of 
injuries he incurred while boxing during active service.  He 
stated his belief that his emphysema had developed because of 
a episode of pneumonia in service.  He also testified that he 
began receiving Social Security Administration (SSA) 
disability benefits in approximately 1999 and that additional 
private medical may exist pertinent to his claims.  Service 
medical records show that in August 1958 he was treated for a 
sprain to the upper muscle of the left leg and in October 
1958 for calluses to the feet.  A July 1959 report noted a 
contusion to the left heel.  An April 1959 X-ray examination 
report of the left knee included a diagnosis of Osgood-
Schlatter's disease.  A December 1959 report noted he 
sustained a nose injury in a boxing match the previous week.  
Records dated in April 1960 show he was admitted to the 
hospital for influenza.  A March 1960 discharge examination, 
however, revealed a normal clinical evaluation of the lungs, 
upper and lower extremities, feet, and neurologic system.

Post-service military reserve records dated in November 1961 
show the veteran reported he had frequent headaches while in 
service and complained that he currently had frequent 
migraines.  He also stated he had a "trick" left knee and 
trouble with a fungal infection to the feet.  In a January 
1963 report he noted he had frequent headaches when he did 
some boxing in service and complained of some occasional 
trouble with catching in the left knee.  VA and private 
medical records include diagnoses of osteoarthritis to 
various joints and fibromyalgia.  VA treatment records dated 
in September 2003 also show he reported that after service he 
was involved in a motor vehicle accident when his car ran 
into the back of a bus, but he provided no additional 
information as to any injuries sustained at that time.  

An undated private medical statement from Dr. L.A.M., 
received by VA in June 2004, noted X-rays revealed severe 
degeneration consistent with trauma to the cervical spine.  
It was the physician's opinion that boxing had caused the 
current degenerative cervical spine.  A January 2005 VA 
report noted it was as likely as not that boxing during 
service intensified the osteoarthritis the veteran developed 
later in life including to the hands and knees.  

A May 2005 VA examination report included an opinion that it 
was less likely that the veteran's arthritis to the knees, 
feet, and cervical spine were a result of his boxing.  
Although the examiner stated that it was at least as likely 
as not that his arthritis of the hands was a result of 
boxing, in a subsequent addendum it was noted that X-rays 
revealed no abnormalities to the left hand.  In light of the 
inconsistent medical opinions as to orthopedic disorder 
etiology and the absence of an etiology opinion as to the 
claimed neurologic disorder, the Board finds additional 
development is required prior to appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be contacted and 
requested to identify any additional 
existing VA or non-VA medical records 
pertinent to his claims.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If 
records identified by the veteran cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.

2.  Appropriate efforts should be taken 
to obtain a copy of the Social Security 
Administration disability determination, 
as well as all associated records.

3.  The veteran should be scheduled for 
appropriate VA examinations for opinions 
as to whether there is at least a 
50 percent probability or greater that 
the claimed orthopedic or neurologic 
disabilities were incurred as a result of 
active service.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physicians for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in their reports.  The 
opinion should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

